Citation Nr: 0105669	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  96-43 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia  


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to October 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
RO which, in pertinent part, denied the veteran's claim for a 
rating in excess of a 30 percent evaluation for service-
connected PTSD.  (Claims of temporary total ratings under 
38 C.F.R. § 4.29, while denied by the RO at that time, were 
subsequently granted by the Board in January 1999).  

In September 1998, the veteran's testimony was obtained at a 
hearing before the undersigned Member of the Board at the VA 
Central Office in Washington, D.C.  

In January 1999, the Board remanded the increased rating 
claim for necessary development.

In statements from the veteran's representative, dated in 
November and December 2000, the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability was again raised.  This matter is referred to 
the RO for action deemed appropriate.


REMAND

At the August 1999 psychiatric examination for VA for rating 
purposes, the psychiatrist diagnosed psychotic disorder, not 
otherwise specified, with likely paranoid type schizophrenia 
or schizoaffective disorder, by history; chronic PTSD, by 
previous report; crack cocaine abuse with possible 
polysubstance abuse; noncompliance with treatment; and 
personality disorder with paranoid and schizoid traits.  The 
examiner indicated that he could not determine how much of 
the veteran's functional impairment was related to his 
psychotic disorder, PTSD, crack cocaine abuse or personality 
disorder.  The veteran's agitation made more in depth probing 
impractical and potentially not safe to attempt, according to 
the examiner.  The examiner also indicated that he did not 
have "much understanding about which specific symptoms of 
PTSD, other than 'flashbacks' which were mentioned but not 
described [ ], and his poor social and occupational 
functioning, potentially from the PTSD," were part of the 
diagnosis.  It was indicated that formal psychological 
functioning could be attempted, but was beyond the scope of 
the examination conducted on that date.  

Since the August 1999 psychiatric examination, the veteran 
has been hospitalized by VA on several occasions, with PTSD 
or a history of PTSD being diagnosed during each 
hospitalization.  He continues, however, to also receive 
diagnoses of paranoid schizophrenia, cocaine dependence and 
personality disorder.

The medical evidence of record shows a long history of 
multiple psychiatric pathologies of which only PTSD is 
service connected.  VA and private treatment records dated in 
January, July and August 1995, May 1997, December 1997, 
January 1998, and September and October 1999, show diagnoses 
of: schizo-affective disorder, bipolar type; personality 
disorder with narcissistic traits; cocaine abuse; PTSD; 
schizophrenia, paranoid type; cluster B personality disorder 
traits; and cocaine, marijuana and alcohol dependence; as 
well as multiple clinical notations of chronic homelessness, 
and unemployability.  In May 1997, the veteran admitted to 
using substances, including cocaine a few days earlier.  
Additionally, various records show noncompliance with his 
PTSD medications.  See VA hospital treatment summaries of 
August 1995 and May 1999.  This clinical picture is further 
complicated by the January 1998 notations of a VA examiner 
who found the veteran, "not [to] demonstrate any PTSD 
symptomatology other than [his] belie[f] that the military is 
responsible for his mental illness because he was first 
hospitalized [then]."

Based on the conflicting and incomplete evidence and because 
the veteran has not been examined for rating purposes 
subsequent to the most recent periods of hospitalization, the 
Board is of the opinion that further efforts should be 
undertaken to determine the presence and, if present, the 
severity of the service-connected PTSD.  

Notation is also made that on VA hospitalization on December 
25, 1997, the veteran gave a history of pertinent treatment 
at "various" VA hospitals in Virginia, New York, and 
Pennsylvania.  The veteran should be requested to 
specifically identify any additional pertinent treatment, the 
records from which have not already been obtained for use in 
the appeal.  

It must also be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these and reasons already listed 
above, this Board remand is required.  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
(private) care providers who have treated 
him for PTSD, PTSD-related symptoms, or 
any other psychiatric disorders, from 
February 1994 to the present, including 
any psychiatric treatment received at any 
of the VA Medical Centers located in New 
York, Pennsylvania, or Virginia, from 
February 1994 to the present.

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records, if not already of 
record, including from any of the VA 
Medical Centers located in New York, 
Pennsylvania, or Virginia, dated from 
February 1994 to the present, as well as 
any other VA and/or non-VA medical 
facility or provider identified by the 
veteran, for similar dates.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  After associating all available 
pertinent records with the claims files, 
the RO should arrange for the veteran to 
undergo a VA psychiatric examination to 
determine the presence of PTSD and, if 
present, the severity thereof.  The 
veteran's claims files and a complete 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated tests, to 
include psychological testing, should be 
conducted.

If a diagnosis of PTSD is made, all 
symptoms due solely to PTSD should be 
reported in detail.  In this regard, the 
examiner should specifically render 
findings with 
respect to the existence and extent of 
memory loss, depressed mood, anxiety, 
panic attacks, sleep impairment, impaired 
judgment, speech, impulse control and/or 
impaired thought processes, neglect of 
personal hygiene and appearance, suicidal 
ideation, and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) Scale score with 
explanation of what the score means in 
terms of the applicable rating criteria.  

If more than one psychiatric disorder is 
diagnosed, such as schizo-affective or 
personality disorders, schizophrenia, or 
drug or alcohol dependence, the examiner 
should indicate whether it is possible to 
distinguish the symptomatology 
attributable to service-connected PTSD 
from any other diagnosed disorder(s), and 
if so, the extent to which PTSD alone 
causes impairment such as set forth in 
the applicable rating criteria.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for service-connected PTSD, 
currently rated as 30 percent disabling, 
in light of all of the pertinent evidence 
of record (to include that associated 
with the claims files on remand), and all 
applicable legal authority.  

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case (SSOC) and afforded a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  
Evidence recently submitted and not 
previously considered must be reviewed 
and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


